United States Securities and Exchange Commission Washington,D.C. 20579 Form8-K Current Report Pursuant to Section13 or 15( d ) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) – July 29, 2015 Littelfuse,Inc. (Exact name of registrant as specified in its charter) Delaware 0-20388 36-3795742 (State of other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8755 W. Higgins Road, Suite 500, Chicago, IL 60631 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (773) 628-1000 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item Results of Operations and Financial Condition The information in this Form 8-K is not deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934 and is not incorporated by reference into any Securities Act registration statements. On July 29, 2015, Littelfuse, Inc. (the “Company”) issued a press release announcing the results of its operations for the quarter ended June 27, 2015. A copy of the press release is attached as Exhibit 99.1 to this Form 8-K and incorporated by reference to this Item 2.02 as if fully set forth herein. The press release attached to this Form 8-K includes forward-looking statements that are intended to be covered by the safe-harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include but are not limited to comments with respect to the objectives and strategies, financial condition, results of operations and business of the Company. These forward-looking statements involve numerous assumptions, inherent risks and uncertainties, both general and specific, and the risk that predictions and other forward-looking statements will not be achieved. The Company cautions you not to place undue reliance on these forward-looking statements as a number of important factors could cause actual future results to differ materially from the plans, objectives, expectations, estimates and intentions expressed in such forward-looking statements. A copy of the press release is also posted on the Company’s website. Item 9.01Financial Statements and Exhibits d) Exhibits. The following exhibit is furnished with this Form 8-K: Press Release, dated July 29, 2015 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Littelfuse, Inc . Date: July 29, 2015 By: /s/Philip G. Franklin Philip G. Franklin Executive Vice President and Chief Financial Officer Exhibit Index Press release, dated July 29, 2015
